PER CURIAM.
Donald Gore appeals the trial court’s summary denial of his motion to withdraw plea, motion for specific performance of the plea agreement, and motion for post-conviction relief. The motions raise the same claims and were consolidated by the trial court. We reverse the trial court’s denial of claims A, B and F, but affirm the denial of the remaining claims.
In claim A, Gore alleges that his plea was involuntary because neither his counsel nor the trial court informed him that he could withdraw the plea once the state could not comply with a condition. In claims B and F, Gore contends that neither the trial court nor his counsel informed him of the consequences of habit-ualization. These claims are facially sufficient and were not conclusively refuted by the trial court’s order, which did not contain any record attachments. Therefore, we reverse and remand this case either for attachment of records that conclusively refute these claims or an evi-dentiary hearing.
Affirmed in part and reversed in part.
MINER, PADOVANO and BROWNING, JJ., concur.